      Case 4:18-cr-00575 Document 38 Filed in TXSD on 11/01/18 Page 1 of 4



                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 UNITED STATES OF AMERICA                        §
                                                 §
                v.                               §         CRIMINAL NO. 4:18-CR-575
                                                 §         (HUGHES)
 JACK STEPHEN PURSLEY,                           §
   AKA STEVE PURSLEY                             §


         GOVERNMENT’S NOTICE OF INTENT TO INTRODUCE EVIDENCE
             PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b)

       The United States of America, by and through undersigned counsel, hereby files this Notice

of Intent to Introduce Evidence Pursuant to Federal Rule of Evidence 404(b).

       From 2007 through 2009, Pursley structured the movement of millions of dollars from

bank accounts in the Isle of Man to accounts in the United States, which were held by United States

corporations owned by Pursley and Co-Conspirator 1. One of the companies used to receive

offshore funds was Gulf States Management Company (“Gulf States”). Gulf States had multiple

bank accounts, including Washington Mutual/Chase account XXXX1563-0 (“Account 1”) and

Charles Schwab account XXXX-1072 (“Account 2”) (collectively, “the Accounts”). Pursley was

the signatory on both of the Accounts.

       At the same period of time in which Pursley was illegally repatriating his portion of Co-

Conspirator 1’s funds from the Isle of Man utilizing accounts in the name of Gulf States, Pursley

also utilized Gulf States and the Accounts in a business arrangement with Christopher Carrillo and

his wife, Lisa Carrillo (“the Carrillos”). The structure of the transaction is similar to that used to

repatriate Co-Conspirator 1’s funds. Beginning in or about June 2006, Pursley and the Carrillos

entered into a business relationship to flip houses that they had renovated. Pursley provided a
      Case 4:18-cr-00575 Document 38 Filed in TXSD on 11/01/18 Page 2 of 4



corporation by the name of Global Publishing Corporation (“Global Publishing”), for which Lisa

Carrillo and Pursley’s wife, Amber Pursley, and a Jose Carrillo (no relation) were the shareholders.

According to the Carrillos, the company was capitalized with money from Pursley. The Carrillos

did not invest any money into the enterprise. Global Publishing’s internal records, however,

indicate that a third party by the name of “Jose Carrillo” (no relation) purportedly invested

approximately $552,000 (in three tranches in October, November, and December 2006) in

exchange for stock in Global Publishing.

       In or about October 2007, at Pursley’s direction, Global Publishing purchased

approximately 88,000 shares of stock for $528,000 in Gulf States. Shortly thereafter, on or about

November 8, 2007, Lisa Carrillo, again at Pursley’s direction, transferred approximately $528,000

to Gulf States’s Account 1. These funds were then transferred from Account 1 to Gulf States’s

Account 2, and were subsequently used in December 2007 to purchase two properties.

       In 2008, the Carrillos and Pursley sold the investment properties for a profit. The proceeds

were placed in Account 2, which was again was nominally owned by Gulf States. The Carrillos

then received from Gulf States approximately $115,000, representing their portion of the profit.

The remaining funds in Account 2 were later deposited into Pursley’s E-Trade account

XXXX4096, his IOLTA account at First Bank/Prosperity #XXXX0300, and his account at First

Bank/Prosperity XXX11467. The Government is unaware of any repayment of Jose Carrillo. The

sale of the properties was not reported to the IRS by Gulf States.

       The documents related to Global Publishing were produced to the defense on October 2,

2018, and the memoranda of interviews of the Carrillos were produced on October 23, 2018.




                                                 2
     Case 4:18-cr-00575 Document 38 Filed in TXSD on 11/01/18 Page 3 of 4



       The Government will offer this evidence under Rule 404(b) of the Federal Rules of

Evidence to show knowledge, intent, modus operandi, and plan.

DATED:        November 1, 2018
                                                 Respectfully Submitted,

                                                 RYAN K. PATRICK
                                                 United States Attorney
                                                 Southern District of Texas


                                          By:    /s/ Nanette L. Davis
                                                 Nanette L. Davis, Senior Litigation Counsel
                                                 Nanette.L.Davis@usdoj.gov
                                                 Grace E. Albinson, Trial Attorney
                                                 Grace.E.Albinson@usdoj.gov
                                                 Sean P. Beaty, Trial Attorney
                                                 Sean.P.Beaty@usdoj.gov
                                                 U.S. Department of Justice, Tax Division
                                                 601 D Street, N.W., Room 7634
                                                 Washington, DC 20004
                                                 (202) 514-8030/616-3311/616-2717




                                             3
      Case 4:18-cr-00575 Document 38 Filed in TXSD on 11/01/18 Page 4 of 4



                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA                   §
                                            §
                 v.                         §         CRIMINAL NO. 4:18-CR-575
                                            §         (HUGHES)
 JACK STEPHEN PURSLEY,                      §
   AKA STEVE PURSLEY                        §


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 1, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                          By:     /s/ Nanette L. Davis
                                                  Nanette L. Davis, Senior Litigation Counsel
                                                  Nanette.L.Davis@usdoj.gov
                                                  Grace E. Albinson, Trial Attorney
                                                  Grace.E.Albinson@usdoj.gov
                                                  Sean P. Beaty, Trial Attorney
                                                  Sean.P.Beaty@usdoj.gov
                                                  U.S. Department of Justice, Tax Division
                                                  601 D Street, N.W., Room 7634
                                                  Washington, DC 20004
                                                  (202) 514-8030/616-3311/616-2717




                                             4
